

Exhibit 10.21
National Retail Properties, Inc.
Performance Shares Award Agreement


This Performance Shares Award Agreement (this “Agreement”) is entered into
between National Retail Properties, Inc., a Maryland corporation (the
“Company”), and _______________ (the “Participant”) pursuant to the Stock Award
granted to the Participant effective as of __________, 20___ (the “Date of
Grant”), pursuant to the terms of and under the National Retail Properties, Inc.
2007 Performance Incentive Plan (the “Plan”). In consideration of the mutual
promises and covenants made herein and the terms and conditions of the Plan,
which is wholly incorporated herein by reference, the parties hereby agree as
follows:


1.    Definitions. All terms defined in the Participant’s Employment Agreement,
as defined herein, shall have the same meaning herein whether or not
specifically defined herein or in the Plan. All terms defined within the Plan
shall have the same meaning herein whether specifically defined herein or not.
Additionally, the following definitions shall apply to this Agreement:


(a)
Cause shall have the meaning ascribed to that term in the Employment Agreement.



(b)
Certification Date shall mean the date that the Compensation Committee of the
Board of Directors of the Company makes a written determination as to whether
the Performance Objectives were met.



(c)
Change of Control shall have the meaning ascribed to that term in Section 2.E.
of the Plan and such definition shall not be changed by the subsequent
replacement of or superseding of said Plan after the date of this Agreement.



(d)
Code shall mean the Internal Revenue Code of 1986, as amended, and any successor
statute.



(e)
Disability shall have the meaning ascribed to that term in the Employment
Agreement.



(f)
Dividend Equivalent Payment shall mean a payment under Section 4 of this
Agreement in an amount equal to the accumulated value of cash dividends and
other cash distributions that would have been paid to the Participant on the
shares of Unvested Performance Shares if they were vested from the Date of Grant
until they become vested.



(g)
Employment Agreement shall mean that certain Employment Agreement dated
__________, 20___, between the Participant and the Company which is in effect on
the date of this Agreement[, as amended on __________, _____.]



(h)
Good Reason shall have the meaning ascribed to that term in the Employment
Agreement.



(i)
Performance Shares shall mean the Stock Award that is the subject of this
Agreement.



(j)
Term shall have the meaning ascribed to that term in the Employment Agreement.



(k)
Unvested Performance Shares shall mean shares of Performance Shares that are
subject to forfeiture under the terms of this Agreement.





1

--------------------------------------------------------------------------------





(l)
Vested Performance Shares shall mean shares of Performance Shares that are not
subject to forfeiture under the terms of this Agreement.



To the extent there is a conflict between the definition given to a defined term
in this Agreement, the Plan and the Employment Agreement, the definition in the
Employment Agreement shall control, or if no definition is contained in the
Employment Agreement, the definition in the Plan shall control.


2.    Award. As of the Date of Grant, the Company hereby awards and grants to
the Participant a Performance Shares Award of __________ shares of Common Stock
of the Company (collectively, the “Performance Shares”).


3.
Vesting.



(a)
Except as otherwise provided in this Section 3, shares of Unvested Performance
Shares shall vest on the Certification Date only if and to the extent (i) the
Participant remains in Continuous Service through January 1, 20___, and (ii) the
Company attains the performance goals during the performance period ending
December 31, 20___, as set forth on Appendix A hereto (the “Performance
Objectives”). The Compensation Committee shall make its certification before
March 15, 20___. No vesting shall occur for performance below Threshold and the
full number of share shall vest for performance that is equal to or greater than
Maximum, as set forth on Appendix A. The shares of Unvested Performance Shares
which do not vest shall immediately and without notice be forfeited and the
Participant shall have no rights with respect to such Unvested Performance
Shares.



(b)
In the event that the Participant’s employment is terminated as a result of
death or Disability, at any time between the Grant Date and December 31, 20___,
the Participant shall vest in the Performance Shares at Target (as set forth in
Appendix A), regardless of whether the Performance Objectives are attained, with
such vesting occurring as of the day before the termination of employment. The
shares of Unvested Performance Shares which do not vest shall immediately and
without notice be forfeited and the Participant shall have no rights with
respect to such Unvested Performance Shares.



(c)
In the event the Participant’s employment terminates prior to December 31,
20___, by reason of the non-renewal of the Term of the Employment Agreement by
the Company, whether at the end of the current Term or any extended Term of the
Employment Agreement, to the extent the Performance Objectives are attained as
set forth on Appendix A, the Participant shall be entitled to vest in the
Performance Shares in a pro-rated amount based on the date of the Participant’s
termination of employment, subject to the Compensation Committee certification
provided for in Section 3(a) of this Agreement. The shares of Unvested
Performance Shares which do not vest shall immediately and without notice be
forfeited and the Participant shall have no rights with respect to such Unvested
Performance Shares.



(d)
In the event the Participant’s employment terminates prior to December 31,
20___, by reason of the Company’s termination of the Participant without Cause
or the Participant’s termination of employment for Good Reason, to the extent
the Performance Objectives are attained as set forth on Appendix A, the
Participant shall be entitled to vest in the Performance Shares in accordance
with Section 3(a) above without any reduction or limitation as a result of said
prior termination, subject to the Compensation Committee certification provided
for in Section 3(a) of this Agreement. The shares of Unvested Performance Shares
which do



2

--------------------------------------------------------------------------------





not vest shall immediately and without notice be forfeited and the Participant
shall have no rights with respect to such Unvested Performance Shares.


(e)
In the event there is a Change of Control, as defined in the Plan, then the
Participant shall vest in the Performance Shares at Target as of the effective
date of any such Change of Control; provided that (i) if the Participant has
previously been terminated from employment as described under Section 3(c) and
the Change of Control occurs prior to the vesting of unvested Performance Shares
provided for under Section 3(c), the Participant shall vest in the Performance
Shares in a pro-rated amount at Target based on the date of the Participant’s
termination of employment, and any other rights in respect of the vesting of
Unvested Performance Shares under Section 3(c) shall be cancelled and of no
further force and effect, and (ii) if the Participant has previously been
terminated from employment as described under Section 3(d) and the Change of
Control occurs prior to the vesting of Unvested Performance Shares provided for
under Section 3(d), then the Participant shall vest in the Performance Shares at
Target as of the effective date of any such Change of Control, and any other
rights in respect of the vesting of Unvested Performance Shares under Section
3(d) shall be cancelled and of no further force and effect. The shares of
Unvested Performance Shares which do not vest shall immediately and without
notice be forfeited and the Participant shall have no rights with respect to
such Unvested Performance Shares.



(f)
In the event the Participant’s employment is terminated for Cause or if the
Participant terminates his/her employment without Good Reason prior to December
31, 20___, all Unvested Performance Shares shall immediately and without notice
be forfeited and the Participant shall have no rights with respect to such
Unvested Performance Shares.



(g)
Except as is provided in Section 9 of the Plan, any adjustment to an award of
Performance Shares pursuant to Section 9 of the Plan shall not change the ratio
of Unvested Performance Shares to Vested Performance Shares.



(h)
If the Participant is entitled to vest in a pro-rata portion of the Performance
Shares, the number of shares of Unvested Performance Shares which vest shall be
determined by multiplying the number of shares eligible to vest based on
attainment of Performance Objectives by a fraction, the numerator of which is
the number of days elapsed between January 1, 20___, and the date of the
termination of employment, and the denominator of which is 1,096. For example,
if the vesting based on attainment of Performance Objectives is determined to be
at Target and the Participant completed 100 days of Continuous Service from
January 1, 20___, the pro-rata vested amount would be equal to the number of
shares vested at Target (as provided on Appendix A) times (100 divided by
1,096).

4.Dividends and Distributions on Unvested Performance Shares. Cash dividends and
other cash distributions with respect to shares of Unvested Performance Shares
shall not be paid. However, upon vesting, the Participant shall be entitled to
receive a cash Dividend Equivalent Payment by the Company. The Dividend
Equivalent Payment shall be made by the Company within thirty (30) days of the
date on which the shares of Performance Shares with respect to which the
Dividend Equivalent Payment is due vest but in no event later than the earlier
of (i) March 15 of the year following the year during which the right to receive
the Dividend Equivalent Payment is no longer subject to a substantial risk of
forfeiture (within the meaning of Section 409A of the Code) or (ii) _________,
20___.




3

--------------------------------------------------------------------------------





In the event of the declaration of a stock dividend, the declaration of a
distribution with respect to the shares of Unvested Performance Shares or in the
event of a stock split, a recapitalization, a merger or a similar transaction
affecting the Company’s outstanding securities without receipt of consideration,
any new, substituted or additional securities or other property which are
distributed with respect to Unvested Performance Shares shall immediately be
subject to the vesting and other restrictions of this Agreement to the same
extent as the Unvested Performance Shares to which such distributed property
relates.


5.Shareholder Rights and Restrictions on Transfer. Except as provided in Section
4 of this Agreement, the Participant shall have all rights of a stockholder with
respect to each share of Unvested Performance Shares; provided, however, that
(i) the Participant, will not have voting rights on the shares of Unvested
Performance Shares, (ii) the Participant may not sell, transfer, pledge,
exchange, hypothecate, or otherwise dispose of shares of Unvested Performance
Shares, (iii) the Company shall retain custody of the certificates evidencing
shares of Unvested Performance Shares, and (iv) the Participant will deliver to
the Company a stock power, endorsed in blank, with respect to shares of Unvested
Performance Shares. The limitations set forth in the preceding sentence shall
not apply to shares of Unvested Performance Shares once such shares become
Vested Performance Shares. If any transfer or other disposition of shares of
Unvested Performance Shares is made or attempted, such transfer shall be null
and void and of no force and effect, and in addition to any other legal or
equitable remedies which it may have, the Company may enforce its rights by
action for specific performance (to the extent permitted by law) and the Company
shall refuse to recognize any transferee as one of its shareholders for any
purpose, including without limitation for purposes of dividend and voting
rights. This Agreement shall be binding upon the Participant and his heirs,
representatives, successors and assigns.


6.Stock Legends. In addition to such other legends that the Company determines
are necessary and appropriate pursuant to the Plan, each certificate of Common
Stock issued pursuant to this Agreement shall bear on its face the following
legend:


The shares represented by this certificate are subject to restrictions on
transfer, a copy of the terms of which will be furnished by the Company to the
holder of this certificate upon written request and without charge.


7.Tax Matters. You agree that you will not file an election under Section 83(b)
of the Code with respect to the Performance Shares covered by this Agreement. In
accordance with Internal Revenue Service (“IRS”) rules and regulations and
assuming the Participant has not filed a timely election under Section 83(b) of
the Code, the Company is treated as the owner for Federal income tax purposes of
shares of Unvested Performance Shares and all Dividend Equivalent Payments paid
to the Participant shall be classified as wages and included in the
Participant’s Form W-2 in the year of payment to the Participant. Each dividend
or other distribution payable with respect to the Unvested Performance Shares
will be remitted to the Company from the Company’s transfer agent to facilitate
compliance with Section 4 of this Agreement. The amount of the dividend paid on
the Participant’s Vested Performance Shares shall be reported as dividend income
on Form 1099-DIV, which is prepared by and delivered to the Participant directly
from the transfer agent.


Upon removal of the restrictions on the Unvested Performance Shares, a taxable
event will occur and the Participant will be responsible for payment of taxes
due.


In the event that the Participant, in violation of the first sentence of this
Section 7, files an election under Section 83(b) of the Code with respect to the
shares of Unvested Performance Shares covered by this Agreement, all such
Unvested Performance Shares shall, immediately prior to such filing and without
notice,


4

--------------------------------------------------------------------------------





be forfeited by the Participant and the Participant shall have no rights with
respect to such Unvested Performance Shares as of and subsequent to the date of
such filing.


8.Right to Continued Services. Nothing herein shall confer upon the Participant
any right to continued employment by the Company or any subsidiaries or
affiliates or to continued service as a Director or limit in any way the right
of the Company or any subsidiary or affiliate at any time to terminate or alter
the terms of that employment or services as a Director.


9.Prior Agreements. This Agreement, the Plan and certain definitions under the
Employment Agreement constitute the entire understanding between the Participant
and the Company regarding this Stock Award. Notwithstanding the terms of the
Employment Agreement, or any other agreement between the Participant and the
Company, the Performance Shares awarded to the Participant under this Agreement
shall vest only in accordance with the terms of this Agreement and any
applicable vesting or accelerated vesting provisions contained in the Employment
Agreement or any other agreement between the Participant and the Company are
superseded by the terms of this Agreement.


10.Acceptance of Agreement. The shares of the Performance Shares are granted
subject to all of the applicable terms and provisions of the Plan and this
Agreement. The terms and provisions of the Plan are incorporated by reference
herein. The Participant accepts and agrees to be bound by all the terms and
conditions hereof.


11.Section 409A Compliance. To the fullest extent applicable, amounts and
benefits payable under this Agreement are intended to be exempt from the
definition of “nonqualified deferred compensation” under Section 409A of the
Code in accordance with one or more of the exemptions available under Section
409A of the Code. To the extent that any such amount or benefit is or becomes
subject to Section 409A of the Code due to a failure to qualify for an exemption
from the definition of nonqualified deferred compensation, this Agreement is
intended to comply with the applicable requirements of Section 409A of the Code
with respect to such amounts or benefits. This Agreement shall be interpreted
and administered to the extent possible in a manner consistent with the
foregoing statement of intent.


Notwithstanding anything in this Agreement or elsewhere to the contrary, if the
Participant is a Specified Employee (within the meaning of Section
409A(a)(2)(B)(i) of the Code, and as determined by the Company) on the date of
termination of the Executive's employment and the Company reasonably determines
that any amount or benefit payable under this Agreement payable due to the
Participant’s separation from service, within the meaning of Section
409A(a)(2)(A)(i) of the Code (“Separation Date”), constitutes nonqualified
deferred compensation that will subject the Participant to “additional tax”
under Section 409A(a)(1)(B) of the Code (together with any interest or penalties
imposed with respect to, or in connection with, such tax, a “409A Tax”) with
respect to the payment of such amount or benefit if paid or provided at the time
specified in this Agreement, then the payment provision thereof shall be
postponed to the first business day following the six month anniversary of the
Participant’s Separation Date or, if earlier, the date of the Participant’s
death.




5

--------------------------------------------------------------------------------





Executed as of the _____ day of __________, 20___.


National Retail Properties, Inc.




By:                        
Name:                        
Title:    Chairman of the Compensation Committee




I have read the Agreement and the Plan and agree to the terms of this Stock
Award, including, but not limited to, the vesting terms provided in Sections 3
and 4, and the provisions of Section 9. I acknowledge and accept that such
vesting terms may be different than vesting terms described in my Employment
Agreement and that the vesting terms provided for in this Agreement shall
control the Stock Award granted hereunder.


Participant:




By:                        
Name:                        






6

--------------------------------------------------------------------------------





Appendix A


Performance Objectives for 20___ Executive Compensation Program


[Participant’s Name]




Performance will be based on NNN’s total shareholder return for the three-year
period ending December 31, 20___, compared to the total return for companies in
the NAREIT All Equity REIT Index (the “Comparator Group”).




Vesting Based on NNN’s Relative Performance Ranking
Performance Level
NNN Percentile Rank vs.
Comparator Group
REITs in the NAREIT
All Equity Index
Maximum
75th Percentile
 
Target
50th Percentile
 
Threshold
33rd Percentile
 



Straight line interpolation will be used to determine award funding levels for
results in between threshold and target or between target and maximum levels. No
payment or release of restrictions on shares shall occur until the Compensation
Committee certifies in writing the performance achieved.


Companies must be in their applicable comparator group for the entire 3-year
performance cycle in order to be included in the percentile ranking
calculations.


7